Citation Nr: 1111641	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of total left knee replacement, for the time period from January 1, 2010, to the present.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision rendered by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July and August 2010, the Veteran's agent submitted to the Board additional evidence for consideration in connection with the claims on appeal along with waivers of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal. 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for left foot nerve damage, to include as secondary to the service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a total left knee replacement are manifested by chronic and severe painful motion, instability, atrophy, and weakness.

CONCLUSION OF LAW

From January 1, 2010, the criteria for a rating of 60 percent, but no higher, for residuals of a total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As an initial matter, the Board notes that the current appeal was initiated by the RO procuring a VA review examination of the Veteran's service-connected left knee disability.  The Veteran disagreed with a February 2010 rating decision, wherein the RO continued the previously assigned 30 percent rating for the residuals of a left total knee replacement. 

To the extent that the RO did not clearly notify the Veteran of the evidence and information that was necessary to establish entitlement to an increased evaluation for his left total knee replacement residuals, the Board finds any such error in notification to be harmless.

The Board observes that during the pendency of the claim, the Veteran has been represented by an accredited agent, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such agent has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In addition, the Veteran's testimony before the Board in August 2010 showed that he clearly had actual knowledge of the type of evidence needed to support his increased rating claim. 

As the record shows that the Veteran has actively participated in presenting arguments in support of his increased rating claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a) - complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.

With respect to the Dingess requirements, in March 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel records as well as VA treatment records.  The Veteran submitted VA and private treatment records as well as written statements discussing his contentions.  Additionally, in August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2010 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected left knee disability.  Moreover, neither the Veteran nor his agent has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Discussion focused on the level of severity of his left total knee replacement residuals and how that disability affected his industrial and social life.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran was also provided with a VA examination in January 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since that VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his left knee disability under the applicable rating criteria.  

The Board notes that the Veteran indicated that he retired on disability from the Social Security Administration (SSA) six years ago due to a heart disorder. However, at no time during the appeal has the Veteran indicated to VA that there were SSA records that would be pertinent to his current claim.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claim and the currently awarded SSA benefits were specifically indicated to be assigned for a heart disorder not currently on appeal.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to the claim on appeal.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Since January 1, 2010, the Veteran has received a 30 percent rating for his service-connected residuals of a total left knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum assigned evaluation under this code is 30 percent.  Id.

Under Diagnostic Code 5256, a 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).


Under DC 5260, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261 (limitation of extension of the leg), a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5262, a 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

A January 2009 VA X-ray report revealed findings of left knee prosthesis. 

Historically, in an April 2009 rating decision, a temporary total evaluation was assigned from November 24, 2008, under the provisions of 38 C.F.R. § 4.30, followed by the assignment of a 30 percent evaluation from January 1, 2010, for residuals of a left total knee replacement pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

In a January 2010 VA joints examination report, the Veteran complained of daily flare-ups of pain lasting several hours at a level of 8/10.  He reported that bending, stooping, kneeling, squatting, carrying heavy objects, or climbing stairs aggravated the pain.  It was indicated that he ambulated with the use of a cane and could barely walk two to three blocks before having left knee pain.  Physical examination findings were listed as normal knee on inspection and palpitation with five millimeter laxity towards varus and valgus stresses as well as towards anterior and posterior stress test.  Range of motion of the left knee was measured as extension to 0 degrees with no pain and flexion to 90 degrees with pain starting at 80 degrees.  Repetitive exercises were noted to reduce his flexion to 80 degrees due to pain and lack of endurance.  The examiner listed a diagnosis of posttraumatic degenerative joint disease of the left knee, commented that the Veteran was moderately impaired due to his left knee condition and the pain described in the report above, and noted that his symptoms were getting progressively worse with time.  

In a February 2010 rating decision, the RO continued the previously assigned 30 percent rating for the Veteran's residuals of a total left knee replacement.  The Veteran filed a notice of disagreement with that determination in March 2010, asserting that his left knee residuals were more severe than a 30 percent rating. 

In his March 2010 substantive appeal, the Veteran reported increased functional limitation and instability since his left knee replacement, indicating that he had difficulty walking short distances and was forced to use a cane.

Private treatment records dated in April and May 2010 from J. E. B., M.D. showed findings of grossly loose knee with no MCL (medial collateral ligament), looseness with the LCL (lateral collateral ligament), weakness with atrophy, and no remaining soft tissue stability necessitating constraint prosthesis.  The Veteran complained of buckling, instability, pain, and giving out.  He reported wearing a hinged brace and ambulating with a cane.  Physical examination findings were listed as multiple well-healed and nontender scars, left knee full extension, flexion to about 120 degrees, significant MCL laxity +3 with a far endpoint, +2 anterior drawer, grossly unstable knee without infusion, appropriate patella tracking, reasonable strength, and no evidence of infection. 

An April 2010 private X-ray report listed an impression of uncemented Salzer total knee arthroplasty with metallic staples of distal medial femoral condyle and proximal lateral tibia consistent with MCL repair.  It was indicated that there was no evidence of loosening and satisfactory alignment.  

A June 2010 VA X-ray report listed an impression of status post left total knee arthroscopy in stable position; no internal fracture, loosening, or joint effusion; no evidence of left patella tilt, subluxation, or chondromalacia; and no significant change since January 2009.  VA treatment notes dated in July 2010 showed complaints of left knee instability primarily varus valgus of the left knee and left knee pain (8/10 with sitting and at night as well as 10/10 with walking and stairs).  Physical examination findings were listed as slight limp, use of assisted device, effusion, atrophy of VMO, surgical incisions well approximated without redness or drainage, non-tender calf, quadriceps mechanism intact, varus with two to three millimeter opening, valgus with four to five millimeter opening, 5/5 strength in lower extremity, and grossly normal sensation.  Range of motion of the left knee was measured as extension to 0 degrees and flexion to 100 degrees.  The examiner assessed left knee replacement and left knee instability MCL, noting that the Veteran declined surgical intervention but was provided with a hinged knee brace for valgus and varus instability. 

In an August 2010 statement, a VA physician assistant (PA) indicated that the Veteran was currently under her care for left knee pain/osteoarthritis and continued to need a cane for ambulation. 

During his August 2010 hearing, the Veteran reported increased functional limitation, problems sleeping due to pain with increased irritability, use of brace due to instability of the left knee, and an inability to walk more than 150 yards.  He further testified that he was unable to work due to his service-connected left knee disability.  He indicated that working as a salesman would be difficult as his knee needs to be elevated while sitting and he has difficulty walking or sitting for any period of time. 

Analysis

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran's left total knee replacement residuals warrant the assignment of a 60 percent evaluation.  Collectively, the evidence reflects that during his appeal the Veteran's left knee disability has been manifested by atrophy, severe instability, a high degree of pain on motion as well as while at rest, limitation of motion, and functional limitation.  It further necessitated use of a hinged brace and cane for ambulation.  The Board finds that this symptomatology more nearly reflects chronic residuals of left knee replacement consisting of severe painful motion or weakness. 

However, at no point during the appeal period did the Veteran's left knee symptomatology meet the criteria for a rating in excess of 60 percent.  As it has been over a year since left knee prosthesis implantation, the Veteran cannot be assigned the maximum 100 percent rating for knee replacement under Diagnostic Code 5055.  

As discussed above, the Board notes that pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided under 38 C.F.R. § 4.14 (2010).  A veteran, however, may be entitled to separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  

While the Board is cognizant that the Veteran could be assigned a separate rating for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, it must highlight that findings of severe left knee instability were already heavily considered in the assignment of the current 60 percent rating for total left knee replacement under Diagnostic Code 5055.  Thus, in this case, the evaluation of left knee instability under both of these codes would amount to pyramiding under 38 C.F.R. § 4.14 (2010).  Further, the allowance of a 30 percent rating for severe instability and the continuation of the currently assigned 30 percent rating for total left knee replacement residuals would only result in a combined 50 percent evaluation under the combined ratings table at 38 C.F.R. § 4.25 (2010).

In addition, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  The currently assigned 60 percent rating would apply if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2010).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 (2010).

The assignment of the next higher rating, 80 percent, requires an amputation of a lower extremity at the upper third of the thigh, with the point of amputation at or above a point one-third of the distance from the perineum to the knee joint, measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2010).  A review of the evidence of record does not reflect that the Veteran's left knee disability more nearly resembles that of an amputation of a lower extremity at the upper third of the thigh.  

Thus, even assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the amputation rule set forth in 38 C.F.R. § 4.68 and under 38 C.F.R. § 4.71a, Diagnostic Codes 5161-5164, as the prosthetic left knee joint does not involve the upper third of the left thigh.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence of record during the appeal period reflects that the currently assigned 60 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and weakness as well as any additional functional impairment or limitation of motion with repetitive motion. 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find the assertions of increased left knee symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, evidence of increased left knee symptomatology has not been established, either through medical or lay evidence.

The Board has determined that the assignment of a 60 percent rating for residuals of a total left knee replacement is warranted from January 1, 2010.  However, for all the foregoing reasons, there is no basis for assignment of an evaluation in excess of 60 percent disabling for residuals of a total left knee replacement for any portion of the rating period on appeal.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's left knee disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


	(CONTINUED ON NEXT PAGE)


ORDER

A 60 percent rating, but no higher, for residuals of a total left knee replacement is granted from January 1, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In the January 2010 VA examination report, the Veteran reported that he retired on SSA disability six years before due to a heart condition and that prior to that time, he used to work as a salesman.  However, during his August 2010 hearing, the Veteran specifically indicated that he was unemployable as a result of his service-connected left knee disability.  Based on this evidence, as well as the Veteran's assertions, the Board finds that the issue of entitlement to a TDIU rating has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

To prevent any prejudice to the Veteran, the AOJ/RO should adjudicate this aspect of the claim in the first instance.  In this regard, the Veteran should be provided with proper VCAA notice and all appropriate development should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter pertaining to a TDIU rating.

2.  Properly developed the claim, including scheduling any necessary VA examinations and obtaining all relevant medical records.  .

3.  After completion of the above, adjudicate the issue of a TDIU rating, with consideration of all evidence obtained since the issuance of the SOC in March 2010.  If the benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


